Citation Nr: 1311914	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  07-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residual complications of the left leg, to include varicose veins, claimed as the result of pericardial effusion drainage and right vertical perforation repair with cardiac bypass (heart surgery) at the VA Medical Center in Indianapolis, Indiana, (VAMC Indianapolis) on December 5, 2002.
  
2.  Entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction, claimed as the result of pericardial effusion drainage and right vertical perforation repair with cardiac bypass (heart surgery) at the VA Medical Center in Indianapolis, Indiana, (VAMC Indianapolis) on December 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2008 statement, the Veteran withdrew his request for a hearing.

In May 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

In May 2011, the Board remanded this case to search for signed consent forms or other indication of informed consent related to the Veteran's December 2002 heart surgery.  Such records were to be associated with the claims folder or, if no consent record could be located, this information was to be documented.  In a May 2011 release of information letter to the Richard L. Roudebush VA Medical Center (VAMC) in Indianapolis, Indiana, the Appeals Management Center (AMC) requested specific records including, "any written signed consent form(s) or other indication of informed consent related to the veteran's December 2002 surgery." (emphasis omitted).  In response, the VAMC submitted the Veteran's treatment and surgical records relating to the December 2002 surgery.  These records include a note that the Veteran was counseled regarding the risks and benefits of the cardiovascular surgery and elected to proceed and that the Veteran signed an informed consent prior to surgery.  See December 5, 2002, note and December 11, 2002 discharge summary.  These records however do not include a copy of this signed informed consent or any indication that an attempt to obtain such a copy was made.  As such, VA is not yet fully in compliance with the remand and an additional remand is required.

The May 2011 remand also instructed the AMC to obtain VA examinations and opinions regarding these claims after the search for records relating to the Veteran's informed consent.  VA provided the Veteran with these medical examinations in September 2011.  If additional records, such as a copy of the Veteran's signed informed consent, are located, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Indianapolis, Indiana, and request that a search be conducted for any written signed consent form(s) related to the Veteran's December 2002 surgery.  Once found, any such evidence of informed consent should be associated with the claims folder.  If no written/signed consent record can be located, this information should be documented in the claims file.

2.  If any additional records are located, refer the Veteran's claims folder to the September 2011 VA examiner or, if she is unavailable, to another qualified VA examiner to obtain an addendum opinion in light of the additional evidence received.  The examiner should clarify whether the newly received records would change any aspect of the previous opinion.

3.  Thereafter, readjudicate the issues on appeal.  If any of the desired benefit are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


